           Case 1:18-cv-01977-MA        Document 1       Filed 11/14/18     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
AMY E. POTTER
amy.potter@usdoj.gov
Assistant United States Attorney
405 E. 8th Street, Suite 2400
Eugene, Oregon 97401-2708
Telephone: (541) 465-6771
Attorneys for the United States



                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON

                                     MEDFORD DIVISION
 UNITED STATES OF AMERICA,                                          1:18-cv-01977-MA

         Plaintiff,
                                                                    COMPLAINT
         v.

 $200,080.00 U.S. Currency and
 $4,195.00 U.S. Currency in rem,

         Defendants.


        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Amy E. Potter, Assistant United States Attorney, for its complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.




Complaint in rem for Forfeiture                                                             Page 1
          Case 1:18-cv-01977-MA          Document 1       Filed 11/14/18      Page 2 of 3




                                                 II.

Defendants, in rem, $200,080.00 U.S. Currency and $4,195.00 U.S. Currency, were seized in the

District of Oregon, and are now and during the pendency of this action will be within the

jurisdiction of this Court.

                                                 III.

        Defendants, in rem, $200,080.00 U.S. Currency and $4,195.00 U.S. Currency, constitute

moneys used or intended to be used to facilitate violations of 21 U.S.C. § 841(a)(1), and are

forfeitable to the United States pursuant to the provisions of 21 U.S.C. § 881(a)(6), as more

particularly set forth in the declaration of Joseph Lyons, Special Agent, Drug Enforcement

Administration, marked as Exhibit A, attached and fully incorporated herein by this reference.

        WHEREFORE, plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of defendants, in rem, $200,080.00 U.S. Currency and $4,195.00 U.S.

Currency; that due notice be given to all interested persons to appear and show cause why

forfeiture of these defendants, in rem, should not be decreed; that due proceedings be had

thereon; that these defendants be forfeited to the United States; that the plaintiff United States of

America be awarded its costs and disbursements incurred in this action.

DATED: November 14, 2018.                      Respectfully submitted,

                                               BILLY J. WILLIAMS
                                               United States Attorney

                                               s/ Amy E. Potter
                                               AMY E. POTTER
                                               Assistant United States Attorney




Complaint in rem for Forfeiture                                                               Page 2
          Case 1:18-cv-01977-MA         Document 1       Filed 11/14/18     Page 3 of 3




                                        VERIFICATION




        I, Joseph Lyons, declare under penalty of perjury, pursuant to the provisions of

28 U.S.C. Section 1746, that I am a Special Agent with the Drug Enforcement Administration

and that the foregoing Complaint in rem for Forfeiture is made on the basis of information

officially furnished and upon the basis of such information the Complaint in rem for Forfeiture is

true as I verily believe.



                                      s/ Joseph Lyons
                                      JOSEPH LYONS
                                      Special Agent
                                      Drug Enforcement Administration




Complaint in rem for Forfeiture                                                              Page 3
        Case 1:18-cv-01977-MA           Document 1-1       Filed 11/14/18      Page 1 of 11




                             DECLARATION of JOSEPH LYONS

       I, Joseph Lyons, do hereby declare:



                                BACKGROUND/EXPERIENCE

       1. I am a Special Agent (SA) with the Drug Enforcement Administration (DEA). As

such, I am an investigative or law enforcement officer of the United States within the meaning of

18 U.S.C. § 2510(7) and empowered by law to conduct investigations and make arrests for

offenses enumerated in 18 U.S.C. § 2516. I also am responsible for investigating drug-related

crimes within the United States. Under 21 U.S.C. § 878, I am empowered to make arrests and

obtain and execute search warrants.

       2. I have been employed in the field of law enforcement since 2013. From 2013 to 2016,

I worked as a Border Patrol Agent in Weslaco TX for the United States Border Patrol. My

training at the Border Patrol Academy included the identification of controlled substances.

During my employment with the Border Patrol, I made multiple seizures of marijuana. I was

hired by the DEA in July 2016.

       3. I completed the 17-week DEA Basic Agent Training program in Quantico, VA. The

training focused on methods of unlawful drug trafficking; the identification of controlled

substances; the means by which drug traffickers derive, launder, and conceal their profits from

drug trafficking; the use of assets to facilitate unlawful drug trafficking activities; and the law

permitting the forfeiture to the United States of assets purchased with drug proceeds or assets

intended to be used to facilitate the drug violations. My specialized training has included, but is

not limited to, the investigation of the manufacture, possession, and distribution of controlled

substance listed within the Controlled Substance Act; executing search and arrest warrants

Declaration of Joseph Lyons                                                        Exhibit A Page 1
        Case 1:18-cv-01977-MA          Document 1-1       Filed 11/14/18     Page 2 of 11




involving drug offenses; gathering drug and non-drug evidence; participating in undercover

assignments; supervising and utilizing informants; investigating clandestine laboratories,

smuggling, and money laundering; and monitoring drug-related conversations via Court

authorized electronic eavesdropping.

       4. During my employment as a DEA Special Agent, I have participated in multiple

investigations involving the above knowledge and skills. I know from my training and

experience that controlled substance traffickers and their criminal associates use cash to hide

illicit income from law enforcement and avoid paying taxes on that illicit income. I also know

that because most banks and financial institutions do not accept the deposits of marijuana

proceeds, many marijuana producers pay for labor and materials in cash.



                            PURPOSE OF THIS DECLARATION

       5. This declaration is in support of a civil forfeiture complaint for $200,080.00 U.S.

Currency seized on May 2, 2018 in Medford, OR from the luggage of Todd McDevitt and Troy

Lewis and the seizure of $4,195.00 U.S. Currency seized from a safe in an outbuilding on 2581

Dick George Road, Cave Junction, OR (“Dick George Road”), which was searched based on a

state search warrant on that same date. This declaration is based on a DEA investigation and

information provided to me by the Medford Police Department (MPD) and does not include all

of the facts known to me regarding this investigation, only those sufficient to establish probable

cause to seize the above referenced assets. As discussed below, I believe there is probable cause

to believe that the $200,080.00 and the $4,195.00 are subject to forfeiture pursuant to 21 U.S.C.

§ 881(a)(6), as they constitute moneys used or intended to be used to facilitate violations of 21

U.S.C. § 841(a)(1), specifically the manufacture and distribution of marijuana.

Declaration of Joseph Lyons                                                       Exhibit A Page 2
        Case 1:18-cv-01977-MA         Document 1-1       Filed 11/14/18     Page 3 of 11




                           SUMMARY OF THE INVESTIGATION

       6. On April 12, 2018, Medford Police Detective Mark Cromwell received information

from a law enforcement officer regarding an airplane bearing tail number N427AB that was

traveling from John Wayne Airport in Santa Ana, California, to the Rogue-Valley International

Medford Airport in Medford, Oregon. The law enforcement officer told Detective Cromwell

that the airplane was likely transporting bulk U.S. Currency for delivery in Medford, Oregon.

The law enforcement officer told Detective Cromwell that the pilot of the plane was Todd

McDevitt.

       7. On April 12, 2018, investigators from the Medford Area Drug and Gang Enforcement

Task Force (MADGE) and the Medford DEA Resident Office began a surveillance operation at

the Rogue Valley International Airport in Medford, OR. At approximately 9:50 a.m., the airplane

bearing the tail number N427AB arrived at the Rogue Valley International Airport and taxied to

Million Air, a fixed-based operator at the airport. Medford Police Detective Mark Cromwell

observed the pilot, later identified as Todd McDevitt, and a passenger exit the plane and enter the

Million Air building. McDevitt had a medium-sized suitcase and the passenger had no luggage.

McDevitt then walked to the parking lot of Million Air and gave the suitcase to the driver of a

black Hummer H3 bearing Oregon license plate 850HVJ, registered to Troy Lewis at Dick

George Road. McDevitt and the passenger then returned to the plane they had arrived in without

luggage and the plane departed. MADGE investigators followed the black H3 to Dick George

Road and observed that the address was a large farm. There was construction going on that

appeared to be turning the farm into a commercial marijuana growing operation.



Declaration of Joseph Lyons                                                     Exhibit A Page 3
        Case 1:18-cv-01977-MA         Document 1-1      Filed 11/14/18     Page 4 of 11




       8. On April 17, 2018, MADGE investigators ran a check through the Oregon Liquor

Control Commission (OLCC) and found that Dick George Road was in the application process

with the OLCC to be registered as a recreational marijuana producer. MNG Holdings LLC, SJT

Agriculture LLC, Grizzly Agriculture LLC, and Tie Die Farms LLC were all listed on the

application associated with the property. The MNG Holdings application showed Michael Ng,

Patrick Martin, and Joseph Martin as each controlling at least 10% of the LLC.

       9. On April 18, 2018, MADGE investigators began a similar surveillance operation. The

plane bearing tail number N427AB landed at the MFR Airport and Todd McDevitt, who had one

suitcase, and a passenger, who had no luggage, walked from the plane to the Million Air

terminal. McDevitt then walked to a black Toyota Tacoma in the parking lot, bearing Oregon

license plates 562DKU, registered to Troy Lewis at Dick George Road. McDevitt gave the

suitcase he was pulling to the driver of the Toyota Tacoma and the driver of the Toyota Tacoma

gave McDevitt three other suitcases. MADGE investigators then attempted to follow the Toyota

Tacoma but lost sight of the vehicle. Several hours later, Detective Nick Neville and Detective

Jarod Pomeroy observed the black Toyota Tacoma bearing the same license plate parked at Dick

George Road.

       10. On May 2, 2018, Detectives observed as Troy Lewis arrived at the Million Air

parking lot in a black Hummer H3, OR license plate 850HVJ. At approximately 10:32 a.m.,

Todd McDevitt and a passenger named Pierre Rouleau arrived at the Million Air airport in an

aircraft bearing tail number N427AB. McDevitt again exited the aircraft with a suitcase. Rouleau

entered a restroom at Million Air as McDevitt met with Lewis in the parking lot and gave his

suitcase to Lewis.



Declaration of Joseph Lyons                                                    Exhibit A Page 4
        Case 1:18-cv-01977-MA          Document 1-1       Filed 11/14/18     Page 5 of 11




       11. After the suitcase was exchanged, investigators made contact with all three

individuals. Lewis was found to be carrying a pistol in his waistband. MADGE Detective Mark

Cromwell asked Lewis and McDevitt what was in the suitcase and they both told Detective

Cromwell that the suitcase contained U.S. Currency. Both Troy Lewis and Todd McDevitt

signed consent forms to search the suitcase.

       12. Detective Cromwell opened the suitcase and found multiple bundles of $20 bills

banded together in $2,000 bundles. Medford Police Officer Robert Havice later deployed his K-9

“Narc” on the suitcase and Narc gave a positive alert to a drug odor that Narc is trained to detect.

Narc is a certified drug detection dog who is trained on four drug odors (methamphetamine,

marijuana, cocaine, and heroin). The currency was later counted and determined to be

$200,080.00. At this point, MADGE detectives seized the U.S. Currency. MADGE detectives

and DEA agents then interviewed Lewis, McDevitt, and Rouleau, but none of them were placed

under arrest.

       13. During his interview, Lewis stated that he is employed as a security officer for a

marijuana growing operation at Dick George Road. Lewis stated that he works for Michael Ng.

Lewis stated that he previously worked as a security officer for marijuana dispensaries in

Southern California and that Michael Ng was a part owner of these dispensaries as well. Lewis

stated that part of his job was to pick up suitcases full of U.S. Currency from the airport and

transport the U.S. Currency back to Dick George Road where he turned the U.S. Currency over

to a man named Solomon Fishman. Lewis stated that the cash was being used for payroll and

other expenses at the marijuana growing operation at Dick George Road.




Declaration of Joseph Lyons                                                      Exhibit A Page 5
        Case 1:18-cv-01977-MA         Document 1-1       Filed 11/14/18     Page 6 of 11




       14. Lewis acknowledged that he had picked up suitcases containing U.S. Currency twice

before from Todd McDevitt and had transported these suitcases to Dick George Road. Lewis

stated that the three suitcases he gave to McDevitt on April 18, 2018, were empty.

       15. During his interview, Todd McDevitt stated that he was transporting U.S. Currency in

his suitcase at the direction of a man named Mark Samonian. McDevitt stated that Samonian is

the operations manager for a medical marijuana dispensary in Santa Anna CA. McDevitt stated

that he is paid $4,000.00 per month to fly currency to Oregon and to fly people associated with

Samonian to various locations. McDevitt stated that he did not fly drugs in the plane.

       16. McDevitt stated that Mark Samonian had given the suitcase to him the day before at

McDevitt’s home in Southern California and instructed McDevitt to fly to the MFR Airport and

give the suitcase to Troy Lewis. McDevitt said he had transported U.S. Currency in this way to

Southern Oregon approximately six times.

       17. During his interview, Pierre Rouleau, the plane passenger, stated that he was unaware

of what was in the suitcase that McDevitt was transporting. Rouleau stated that he is an owner of

a company named Green Light Holdings, Inc. which provides payroll services for some

marijuana dispensaries in California and other businesses. Rouleau stated that he accepts cash

from dispensary clients, deposits the cash into Green Holdings, Inc., and then cuts payroll checks

for the dispensary owners. When Detective Cromwell asked Rouleau for consent to search

Rouleau’s phone, Rouleau asked for an attorney and the interview ended.

       18. MADGE detectives, Oregon State Police Detectives, DEA agents, and members of

the Rogue Area Drug Enforcement team (RADE), then served a state search warrant on the

property at Dick George Road the same day. The search warrant was authorized in order to

search for evidence of the crimes of Import/Export Marijuana (ORS 475B.227) and Money

Declaration of Joseph Lyons                                                    Exhibit A Page 6
        Case 1:18-cv-01977-MA          Document 1-1       Filed 11/14/18      Page 7 of 11




Laundering (ORS 164.170). During the service of the warrant, investigators found several large

wooden fenced areas surrounding fields of dirt that appeared to be intended to be used for

growing plants. The wooden fenced areas had mounted security cameras pointed towards the

fields of dirt. Investigators also found large pole barns, multiple greenhouses, and plastic water

tanks on the property. Some of the wooden fences and barns had already been built, and some

were under construction. Investigators found a dump truck on the property as well as a tractor

with a disk attachment for tilling soil. A white sign on one of the fenced areas read “No on-site

consumption of marijuana” in English and Spanish. Inside the various structures on the property,

investigators found over thirty firearms, ammunition for the firearms, night vision goggles, and

ballistic panels. Inside the security building, investigators found a Kodiak safe which contained

$4,195.00 U.S. Currency as well as several of the firearms. MADGE detectives seized the U.S.

Currency. In addition, investigators found bags of potassium nitrate and potassium phosphate, a

money counter, money bands for stacks of $2,000.00 and $10,000.00, an OLCC worker permit

for Troy Lewis, industrial-sized fans, and a security system.

       19. Due to my training and experience, I know that marijuana producers will often hire

security guards and install security systems in order to protect their facilities and product from

thieves. I also know that marijuana grows use greenhouses, industrial-sized fans, potassium

phosphate, and potassium nitrate in order to grow marijuana. I also know that many marijuana

growers use tall wooden fences to prevent the marijuana plants from being seen by outsiders.

Marijuana growers often point security cameras at their fields of marijuana to prevent theft. I

also know that marijuana grows often use U.S. Currency to pay their employees since federal

banks do not allow marijuana proceeds to the deposited and that the presence of money bands



Declaration of Joseph Lyons                                                      Exhibit A Page 7
        Case 1:18-cv-01977-MA           Document 1-1      Filed 11/14/18      Page 8 of 11




and money counters are consistent with this activity. Based on my training and experience, this

address was built with the intention to grow marijuana.

       20. Investigators did not find marijuana plants on the property. Based on my training and

experience, I know that marijuana is usually planted in outdoor grows after the last frost of the

year to ensure that the young plants do not die. In Southern Oregon, this usually happens

sometime between late-Spring and early-Summer. Because the search warrant was served on

May 2, it is not surprising that there were no marijuana plants located on the property. The

presence of the tractor with the disk attached and the partially tilled fields indicates the grow was

in the process of soil preparation prior to planting.

       21. Detectives detained and interviewed James Rillo, Shawn Murphy, William Stafford,

Daniel Dabrowski, Paul Kriewall, Thomas Marlow, Palanii Arturo Huey, and Eva Montenegro.

All these subjects were working at the location in different capacities and were on the property

during the service of the warrant.

       22. During his interview, James Rillo stated that he worked for Jefferson

Communication and was installing security cameras at the property for the marijuana grow. Rillo

had no knowledge of the management structure at the farm.

       23. During his interview, Shawn Murphy stated that he was a neighbor of the property

and lived on a nearby ranch. Murphy stated that he had been hired to disk the fields inside the

wooden fences with his commercial tractor which was on the property. Murphy was not

employed by the operation in any other capacity.

       24. During his interview, William Stafford stated that he had worked on the property

since October 2017, doing general labor. Stafford stated that marijuana had been transported off



Declaration of Joseph Lyons                                                       Exhibit A Page 8
        Case 1:18-cv-01977-MA          Document 1-1       Filed 11/14/18     Page 9 of 11




the property in 2017 by an individual known to him only as “Will.” Stafford stated that Will was

from a different state but did not know where Will was from.

       25. During his interview, Daniel Dabrowski stated that he had worked on the property

since October 2017. Dabrowski said that he worked as a security officer and his supervisor was

Troy Lewis. Dabrowski stated that there was a large marijuana grow on the property in 2017.

Dabrowski stated that an individual named “Will” left the property shortly before December 19,

2017 with a truck pulling a trailer and that the trailer was loaded with blue barrels containing

approximately 30-40 pounds of marijuana each. Dabrowski said that he was offered to escort

Will as a security guard for the marijuana and that Dabrowski had been told that the marijuana

was going to California. Dabrowski stated that he declined to do this because he would have

made less money if he took this job.

       26. During his interview, Paul Kriewall stated that he had worked on the property for

approximately one year as a marijuana farmer. Kriewall said that marijuana had been grown on

the property during the previous season. Detective Cromwell asked Kriewall whether the amount

of marijuana grown on the property was equal to approximately five-hundred pounds of

marijuana. Kriewall estimated that more than five-hundred pounds had been grown. Kriewall

stated that there was not an extraction lab on the property, but that he had seen the marijuana

placed into vacuum sealed bags.

       27. During his interview, Thomas Marlowe stated that he was working as a security

officer on the property. Marlowe stated that marijuana had been grown on the property the year

before and had been transported off the property by an individual named “Will.” Marlowe stated

that he did not know the destination of the marijuana. Marlowe stated that he believed the



Declaration of Joseph Lyons                                                      Exhibit A Page 9
       Case 1:18-cv-01977-MA          Document 1-1       Filed 11/14/18     Page 10 of 11




owners of the property were in the process of obtaining OLCC licenses in order to grow

marijuana within the Oregon State guidelines.

       28. During his interview, Arthur Palanii stated he had been living on and employed on

the property for approximately nine months after obtaining the job off of Craigslist. Palanii

stated that the property had a large marijuana growing operation in 2017. Palanii stated that the

marijuana had been placed in barrels and transported off the property but that Palanii did not

know the destination of the marijuana.

       29. During her interview, Eva Montenegro stated she was in charge of distributing the

U.S. Currency to the employees at the property. Montenegro stated that she didn’t really have a

supervisor on the property but that Paul Kriewell was “kind of” her boss. Montenegro said that

there was no accounting system for keeping track of hours but that she trusted each employee to

tell her how much they had worked every week. Montenegro said that she would take the U.S.

Currency from a safe in the house and that this safe was replenished with cash every week.

Montenegro said that she was unaware how the safe was replenished.

       30. On August 13, 2018, DEA Special Agent Clark Wheeler and I drove past Dick

George Road to observe the property. I was able to see inside the wooden fences on the property

and observed that the fences contained fields of marijuana plants.



                                         CONCLUSION

       31. Based on the foregoing and my training and investigative experience, I have probable

cause to believe that the $200,080.00 U.S. Currency and the $4,195.00 U.S. Currency are subject

to forfeiture pursuant to 21 U.S.C. § 881(a)(6), as they constitute moneys used or intended to be



Declaration of Joseph Lyons                                                    Exhibit A Page 10
       Case 1:18-cv-01977-MA          Document 1-1       Filed 11/14/18     Page 11 of 11




used to facilitate violations of 21 U.S.C. § 841(a)(1), specifically manufacture and distribution of

marijuana.

          I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. §1746.

          Executed this 13th day of November 2018.


          s/ Joseph Lyons
          Joseph Lyons
          Special Agent
          Drug Enforcement Administration




Declaration of Joseph Lyons                                                    Exhibit A Page 11
                                 Case 1:18-cv-01977-MA                                   Document 1-2                   Filed 11/14/18                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $200,080.00 in U.S. Currency and $4,195.00 in U.S.
                                                                                                               Currency, in rem
     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Jackson
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Amy E. Potter - United States Attorney's Office
 405 E. 8th Street, Suite 2400, Eugene OR 97401-2708
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                      $200,080.00 and $4,195.00 used to facilitate violations of 21:841(a)(1)
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION   DEMAND $                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                              JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                    DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 11/14/2018                                                              s/ Amy E. Potter
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
